Exhibit 10.9

TAX PROTECTION AGREEMENT

THIS TAX PROTECTION AGREEMENT (this “Agreement”) is made and entered into as of
July 1, 2013 by and among LANDMARK APARTMENT TRUST OF AMERICA, INC., a Maryland
corporation (the “REIT”), LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, L.P., a
Virginia limited partnership (the “Partnership”), Elco LR OPT II REIT LP, a
Delaware partnership (the “Contributor”) and Elco LR OPT II LP, a Delaware
limited partnership (the “JV Entity”).

WHEREAS, the Contributor, pursuant to that certain Master Contribution and
Assignment Agreement, dated as of July 1, 2013, (the “Contribution Agreement”),
is contributing (the “Contribution”) its right, title and interest in and to,
and all obligations under the Membership Interest Purchase Agreement, dated as
of November 26, 2012, by and among Elco Landmark Residential Holdings LLC, a
Delaware limited liability company (“ELRH”), Hunt Commercial Realty Partners
III, L.P., as successor in interest to TRECAP Commercial Realty Partners III,
L.P., (“Hunt Partners III”) and ADMG FairCave Partners LP, a Florida limited
partnership (“ADMG FairCave”), as amended by the First Amendment to Membership
Interest Purchase Agreement, Second Amendment to Membership Interest Purchase
Agreement, Third Amendment to Membership Interest Purchase Agreement and Fourth
Amendment to Membership Interest Purchase Agreement (the “Purchase Agreement”),
to the Partnership in exchange for common partnership units of limited
partnership interest in the Partnership (“Units”);

WHEREAS, it is intended for federal, state and local income tax purposes that
the Contribution for Units will be treated as a tax-deferred contribution of
assets to the Partnership for Units under Section 721 of the Code;

WHEREAS, the JV Entity owns all of the common units (the “Contributor
Interests”) in the Contributor;

WHEREAS, the Contributor is indirectly the sole owner of that certain
residential apartment complex known as Lancaster Place and adjacent vacant land
located in Calera, Alabama (“Lancaster Place”);

WHEREAS, in consideration for the agreement of the Contributor to make the
Contribution, the parties desire to enter into this Agreement regarding certain
tax matters as set forth herein; and

WHEREAS, the REIT and the Partnership desire to evidence their agreement
regarding amounts that may be payable in the event of certain actions being
taken by the Partnership regarding the disposition of certain of the contributed
assets and regarding certain minimum debt obligations of the Partnership and its
subsidiaries.

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements contained herein and in the Contribution
Agreement, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

To the extent not otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to them in the Partnership Agreement (as
defined below).

“AAA” has the meaning set forth in Section 3.2.

“Accounting Firm” has the meaning set forth in Section 3.2.

“Agreement” has the meaning set forth in the Preamble.

“Cash Consideration” has the meaning set forth in Section 2.1.1.

“Closing Date” means the date on which the Contribution will be effective.

“Code” means the Internal Revenue Code of 1986, as amended.

“Consent” means the prior written consent to do the act or thing for which the
consent is required or solicited, which consent may be executed by a duly
authorized officer or agent of the party granting such consent.

“Contribution” has the meaning set forth in the Recitals.

“Contributed Property” means the Contributor’s right, title and interest in and
to, and all obligations under the Purchase Agreement of the Contributors and the
properties to be acquired by the Partnership pursuant to the Purchase Agreement
which properties are listed on Schedule 2.1(b) hereto and referred to herein
individually as a “Contributed Property” and collectively, as the “Contributed
Properties”.

“Contribution Agreement” has the meaning set forth in the Recitals.

“Contributor” has the meaning set forth in the Preamble.

“Contributor Interests” has the meaning set forth in the Recitals.

“Dispute” has the meaning set forth in Section 3.2.

“Final Determination” means (i) a decision, judgment, decree or other order by
any court of competent jurisdiction, which decision, judgment, decree or other
order has become final after all allowable appeals by either party to the action
have been exhausted or after the time for filing such appeals has expired,
(ii) a binding settlement agreement entered into in connection with an
administrative or judicial proceeding, (iii) the expiration of the time for
instituting a claim for refund, or if such a claim was filed, the expiration of
the time for instituting suit with respect thereto or (iv) the expiration of the
time for instituting suit with respect to a claimed deficiency.

 

2



--------------------------------------------------------------------------------

“Gain Limitation Property” means (i) the Purchase Agreement and any property
identified on Schedule 2.1(b) hereto as a Gain Limitation Property; (ii) any
other property or asset hereafter acquired by the Partnership or any direct or
indirect interest owned by the Partnership in any entity that owns an interest
in a Gain Limitation Property, if the disposition of that property or asset
would result in the recognition of Protected Gain by a Protected Partner or an
Indirect Owner; and (iii) any other property that the Partnership directly or
indirectly receives that is in whole or in part a “substituted basis property”
as defined in Section 7701(a)(42) of the Code with respect to a Gain Limitation
Property.

“Indirect Owner” means, in the case of a Protected Partner that is an entity
that is classified as a partnership, disregarded entity, subchapter S
corporation, or real estate investment trust for federal income tax purposes,
any person owning an equity interest in such Protected Partner, and in the case
of any Indirect Owner that itself is an entity that is classified as a
partnership, disregarded entity, subchapter S corporation, or real estate
investment trust for federal income tax purposes, any person owning an equity
interest in such entity.

“Lancaster Place” has the meaning set forth in the Recitals.

“New York Courts” has the meaning set forth in Section 3.3.

“OPT” means 2034115 Ontario Inc.

“Partnership” has the meaning set forth in the Preamble.

“Partnership Agreement” means the Agreement of Limited Partnership of Landmark
Apartment Trust of America Holdings, L.P. (f/k/a Apartment Trust of America
Holdings, L.P., f/k/a Grubb & Ellis Apartment REIT Holdings, LP), dated
December 27, 2005, as amended from time to time in accordance with the terms
thereof.

“Partnership Interest Consideration” has the meaning set forth in Section 2.1.1.

“Protected Gain” shall mean the income or gain that would be allocable to and
recognized by a Protected Partner or Indirect Owner under Section 704(c) of the
Code in the event of the sale of a Gain Limitation Property or any interests in
Gain Limitation Property in a fully taxable transaction. The amount of Protected
Gain with respect to the Contributor shall be determined as if the Partnership
sold each Gain Limitation Property in a fully taxable transaction on the Closing
Date for consideration equal to the Section 704(c) Value of such Gain Limitation
Property on the Closing Date. The Protected Partner shall provide its
determination as to the amount of Protected Gain within thirty (30) days of the
Closing Date. If the Partnership disagrees with the Protected Partner’s
determination of the amount of Protected Gain, the Protected Partner and the
Partnership shall use their best efforts to reach an agreement as to the
Protected Gain. If such parties cannot reach an agreement, the Partnership shall
retain an Accounting Firm as defined in Section 3.2(a) of this Agreement, and
such Accounting Firm’s conclusion shall be conclusive and binding as to the
Protected Gain. Gain that would be allocated to a Protected Partner upon a sale
of a Gain Limitation Property that is “book gain” (for example, any gain
attributable to appreciation in the actual value of the Gain Limitation Property
following the Closing Date or any gain resulting from reductions in the “book
value” of the Gain Limitation Property, as determined under Section 704(b),
following the Closing Date) shall not be considered Protected Gain. (As used in
this definition, “book gain” is any gain that would not be required under
Section 704(c) of the Code and the applicable regulations to be specially

 

3



--------------------------------------------------------------------------------

allocated to the Protected Partners, but rather would be allocated to all
partners in the Partnership, including the REIT, in accordance with their
respective economic interests in the Partnership.) Notwithstanding the other
terms of this definition other than this final sentence, in the case of a breach
of Section 2.1, the term Protected Gain shall equal the amount of income or gain
recognized by a Protected Partner or Indirect Owner resulting from such breach
(e.g., gain allocable under Section 731 or 465), but not to exceed the amount
otherwise calculated under this definition (relating to Section 704(c) gain).
The final determination of Protected Gain shall be set forth on Schedule 2.1(b).

“Protected Partner” means the Contributor and any persons who (i) acquire Units
from a Protected Partner in a transaction in which gain or loss is not
recognized in whole or in part and in which such transferee’s adjusted basis for
federal income tax purposes is determined in whole or in part by reference to
the adjusted basis of the Protected Partner in such Units, (ii) has notified the
Partnership of its status as a Protected Partner, and (iii) provides all
documentation reasonably requested by the Partnership to verify such status, but
excludes any person that ceases to be a Protected Partner pursuant to this
Agreement. The name of the initial Protected Partner is set forth on Schedule
2.1(a) hereto.

“Protection Percentage” is the percentage shown in Schedule 2.1(c) applicable to
the date the Partnership recognizes the Protected Gain for tax purposes (e.g., a
taxable sale occurring on or after the day following the first anniversary of
the Closing Date and before the second anniversary of the Closing Date has an
85.71% Protection Percentage).

“Put Closing Date” has the meaning set forth in Section 5.5.

“Put Notice” has the meaning set forth in Section 5.1.

“Put Right” has the meaning set forth in Section 5.1.

“REIT” has the meaning set forth in the Preamble.

“Rules” has the meaning set forth in Section 3.2.

“Section 704(c) Value” means the fair market value of any Gain Limitation
Property as of the Closing Date, as determined pursuant to the Contribution
Agreement and as set forth next to each Gain Limitation Property on Schedule
2.1(b) hereto. The Partnership shall initially carry the Gain Limitation
Property on its books at a value equal to the Section 704(c) Value as set forth
in the preceding sentence.

“Subsidiary” means any entity in which the Partnership owns a direct or indirect
interest that owns a Gain Limitation Property on the Closing Date, after giving
effect to the Contribution, or that thereafter is a successor to the
Partnership’s direct or indirect interests in a Gain Limitation Property.

“Successor Partnership” has the meaning set forth in Section 2.1.2.

 

4



--------------------------------------------------------------------------------

“Tax Protection Period” means the period commencing on the Closing Date and
ending at 12:01 AM on July 2, 2020, provided, however, that the Tax Protection
Period shall terminate at such time as (i) the Contributor (or one or more
successor Protected Partners) has disposed of 50% or more of the Units received,
directly or indirectly, pursuant to the Contribution Agreement by the
Contributor in one or more taxable transactions or (ii) there is a Final
Determination that no portion of the Contribution qualified for tax-deferred
treatment under Section 721 of the Code. In determining whether a Protected
Partner has disposed of 50% of more of the Units above, it is contemplated that
the Contributor may distribute Units to its Indirect Owners and after such
distribution the 50% shall be measured solely against the specific quantity of
Units held by each successor Protected Partner.

“Tax Protection Provision” shall mean the provisions under Article 2 of this
Agreement.

“Units” has the meaning set forth in the Recitals.

ARTICLE 2

RESTRICTIONS ON DISPOSITIONS OF

GAIN THRESHOLD PROPERTIES AND MINIMUM DEBT THRESHOLDS

2.1 Restrictions on Disposition of Gain Limitation Properties.

2.1.1 The Partnership agrees for the benefit of each Protected Partner, for the
term of the Tax Protection Period, not to directly or indirectly sell, exchange,
transfer, or otherwise dispose of a Gain Limitation Property or any interest
therein, without regard to whether such disposition is voluntary or involuntary,
in a transaction that would cause the Protected Partners or the Indirect Owners
to recognize any Protected Gain.

Without limiting the foregoing, the term “sale, exchange, transfer or
disposition” by the Partnership shall be deemed to include, and the prohibition
shall extend to:

 

  (i) any direct or indirect disposition by any direct or indirect Subsidiary of
any Gain Limitation Property or any interest therein;

 

  (ii) any direct or indirect disposition by the Partnership of any Gain
Limitation Property (or any direct or indirect interest therein) that is subject
to Section 704(c)(1)(B) of the Code and the Treasury Regulations thereunder; and

 

  (iii) any distribution by the Partnership to a Protected Partner that is
subject to Section 737 of the Code and the Treasury Regulations thereunder.

Without limiting the foregoing, a disposition shall include any transfer,
voluntary or involuntary, by the Partnership or any Subsidiary in a foreclosure
proceeding, pursuant to a deed in lieu of foreclosure, or in a bankruptcy
proceeding.

Notwithstanding the foregoing, this Section 2.1 shall not apply to a voluntary,
actual disposition by a Protected Partner of Units in connection with a merger
or consolidation of the Partnership pursuant to which (1) the Protected Partner
is offered as consideration for the Units either cash or property treated as
cash pursuant to Section 731 of the Code (“Cash

 

5



--------------------------------------------------------------------------------

Consideration”) or partnership interests that are substantially equivalent
(including value and profit and loss sharing) to the Units disposed of, and the
receipt of such partnership interests would not result in the recognition of
gain for federal, state, or local income tax purposes by the Protected Partner
(“Partnership Interest Consideration”); (2) the Protected Partner has the right
to elect to receive solely Partnership Interest Consideration in exchange for
his Units and the continuing partnership has agreed in writing to assume the
obligations of the Partnership under this Agreement; (3) no Protected Gain is
recognized by the Partnership as a result of any partner of the Partnership
receiving Cash Consideration; and (4) the Protected Partner elects or is deemed
to elect to receive solely Cash Consideration.

2.1.2 Notwithstanding the restriction set forth in this Section 2.1, the
Partnership and any Subsidiary may dispose of any Gain Limitation Property (or
any interest therein) if such disposition qualifies as a “like-kind exchange”
under Section 1031 of the Code, or an involuntary conversion under Section 1033
of the Code, or other transaction (including, but not limited to, a contribution
of property to any entity that qualifies for the non-recognition of gain under
Section 721 or Section 351 of the Code, or a merger or consolidation of the
Partnership with or into another entity that qualifies for taxation as a
“partnership” for federal income tax purposes (a “Successor Partnership”)) that,
as to each of the foregoing, does not result in the recognition of any taxable
income or gain to any Protected Partner with respect to any of the Units
(including no taxable gain under Sections 465 or 731(a) of the Code); provided,
however, that in the case of a “like-kind exchange” under Section 1031 of the
Code, if such exchange is with a “related party” within the meaning of
Section 1031(f)(3) of the Code, any direct or indirect disposition by such
related party of the Gain Limitation Property or any other transaction prior to
the expiration of the two (2) year period following such exchange that would
cause Section 1031(f)(1) of the Code to apply with respect to such Gain
Limitation Property (including by reason of the application of
Section 1031(f)(4) of the Code) shall be considered a violation of this
Section 2.1 by the Partnership.

2.2 Consistent Reporting. Unless otherwise required (as determined by nationally
recognized counsel selected by the Partnership and reasonably acceptable to the
Protected Partner) by modifications to, or enactment, promulgation, or adoption
of any changes in the Code, the Treasury Regulations thereunder, or the judicial
and administrative interpretations thereof (to the extent such interpretations
are binding on the Partnership), or the tax law of any state, local, or foreign
jurisdiction, the Partnership and its affiliates shall not take any position on
a tax return inconsistent with the position that the Contributor’s contribution
of assets to the Partnership for Units qualifies in its entirety for
nonrecognition of gain under Section 721 of the Code.

2.3 Section 704(c) Method. The Partnership shall report allocations of income,
gain, loss and deduction (as computed for tax purposes) with respect to the
Contribution so as to take account of the Section 704(c) built-in gain of such
properties under Code Section 704(c) or the principles set forth in Treasury
Regulations section 1.704-3(a), as the case may be, using the traditional method
(as specifically provided in Treasury Regulations section 1.704-3(b)).

2.4 Adjusted Tax Basis in Gain Limitation Property. Upon request from the
Partnership, each Protected Partner shall notify the Partnership of its adjusted
tax basis in the Gain Limitation Property as of the Closing Date. Each Protected
Partner shall cooperate with all

 

6



--------------------------------------------------------------------------------

reasonable requests for documentation supporting the Protected Partner’s
calculation of its adjusted tax basis in the Gain Limitation Property. If a
Protected Partner fails to satisfy its obligations under this Section 2.4,
(i) such Protected Partner shall indemnify, defend and hold harmless the
Partnership, the REIT and any person who controls the Partnership or the REIT
from any and all loss, expense, liability, damage or claim (including the
reasonable cost of investigation), which, jointly or severally, the Partnership,
the REIT or such controlling person may incur, insofar as such loss, expense,
liability, damage or claim arises out of, is based on or relates to federal,
state or local tax compliance failures of the Partnership, but only to the
extent such loss, expense, liability, damage or claim was caused by the failure
of the Protected Partner to comply with this Section 2.4 and only to the extent
of any Final Determination against the Partnership or such controlling person,
and (ii) to the extent such failure to comply directly resulted in a recognition
of Protected Gain by the Protected Partner that otherwise would not have
occurred but for such failure, the Partnership and the REIT shall not be
required to comply with or otherwise satisfy the other provisions of this
Article 2 with respect to such recognized Protected Gain resulting from such
failure by the Contributing Partner.

ARTICLE 3

REMEDIES FOR BREACH

3.1 Monetary Damages. In the event that the Partnership breaches its obligations
set forth in Article 2 with respect to a Protected Partner, the Protected
Partner’s sole right shall be to receive from the Partnership, and the
Partnership shall pay to such Protected Partner as damages, an amount equal to
(i) the product of (x) the aggregate federal state, and local tax on income or
Medicare taxes (including Section 1411 of the Code) incurred by the Protected
Partner or an Indirect Owner with respect the Protected Gain incurred with
respect to the Gain Limitation Property that is allocable to (or borne by) such
Protected Partner or Indirect Owner as a result of the Partnership’s breach of
the obligations set forth in Article 2 and (y) the Protection Percentage plus
(ii) an amount equal to the aggregate federal, state, and local tax on income or
Medicare taxes (including Section 1411 of the Code) payable by the Protected
Partner or an Indirect Owner as a result of the receipt of any payment required
under this under this Section 3.1. The Partnership shall notify the Protected
Partner and OPT in writing at least six months before the recognition of any
Protected Gain if the Protection Percentage that would be applicable under this
paragraph to the recognition of such Protected Gain is less than 100%. If the
Partnership fails to provide such timely notice, the Protection Percentage shall
be changed to 100% with regard to any such Protected Gain recognized from the
Closing Date through the seventh anniversary of the Closing Date.

For purposes of computing the amount of federal, state, and local income taxes
required to be paid by a Protected Partner (or Indirect Owner), (i) any
deduction for state income taxes payable as a result thereof actually allowed in
computing federal income taxes shall be taken into account (but assuming
limitation on full deductibility due to adjusted gross income levels), and
(ii) a Protected Partner’s (or Indirect Owner’s) tax liability shall be computed
using the highest federal, state and local marginal income tax rates (including
any surtaxes or Medicare taxes under section 1411) that would be applicable to
such Protected Partner’s (or Indirect Owner’s) taxable income (taking into
account the character and type of such income or gain) for the year with respect
to which the taxes must be paid, without regard to any deductions, losses or
credits that may be available to such Protected Partner (or Indirect Owner) that
would reduce or

 

7



--------------------------------------------------------------------------------

offset its actual taxable income or actual tax liability if such deductions,
losses or credits could be utilized by the Protected Partner (or Indirect Owner)
to offset other income, gain or taxes of the Protected Partner (or Indirect
Owner), either in the current year, in earlier years, or in later years).

The Protected Partners shall not be entitled to indemnification from the REIT or
the Partnership for any tax liabilities incurred as a result of a Final
Determination of the Contribution being treated for federal income tax purposes
as a taxable exchange rather than a tax-deferred transaction.

3.2 Process for Determining Damages. If the Partnership has breached or violated
any of the covenants set forth in Article 2 (or a Protected Partner asserts that
the Partnership has breached or violated any of the covenants set forth in
Article 2), the Partnership and the Protected Partner (or Indirect Owner) agree
to negotiate in good faith to resolve any disagreements regarding any such
breach or violation and the amount of damages, if any, payable to such Protected
Partner (or Indirect Owner) under Section 3.1. If any such disagreement cannot
be resolved by the Partnership and such Protected Partner (or Indirect Owner)
within sixty (60) days after the receipt of notice from the Partnership of such
breach and the amount of income to be recognized by reason thereof (or, if
applicable, receipt by the Partnership of an assertion by a Protected Partner
that the Partnership has breached or violated the covenant set forth in Article
2), then

(a) with respect to computational points of disagreement, the Partnership and
the Protected Partner shall jointly retain a nationally recognized independent
public accounting firm (an “Accounting Firm”) to act as an arbitrator to resolve
as expeditiously as possible all computational points of any such disagreement.
All determinations made by the Accounting Firm with respect to the resolution of
any breach or violation of any of the covenants set forth in Article 2 and the
amount of damages payable to the Protected Partner under Section 3.1 shall be
final, conclusive and binding on the Partnership and the Protected Partner. The
fees and expenses of any Accounting Firm incurred in connection with any such
determination shall be shared equally by the Partnership and the Protected
Partner, provided that if the amount determined by the Accounting Firm to be
owed by the Partnership to the Protected Partner is more than five percent
(5%) higher than the amount proposed by the Partnership to be owed to such
Protected Partner prior to the submission of the matter to the Accounting Firm,
then all of the fees and expenses of any Accounting Firm incurred in connection
with any such determination shall be paid by the Partnership and if the amount
determined by the Accounting Firm to be owed by the Partnership to the Protected
Partner is more than five percent (5%) less than the amount proposed by the
Partnership to be owed to such Protected Partner prior to the submission of the
matter to the Accounting Firm, then all of the fees and expenses of any
Accounting Firm incurred in connection with any such determination shall be paid
by the Protected Partner.

(b) with respect to all other points of disagreement, any controversy, dispute
or claim under, arising out of, in connection with or in relation to this
Agreement including without limitation the negotiation, execution,
interpretation, construction, coverage, scope, performance, non-performance,
breach, termination, validity or enforceability of this Agreement (“Dispute”)
will be finally settled, at the request of any party, by binding arbitration
conducted in accordance

 

8



--------------------------------------------------------------------------------

with this Section 3.2 and the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) then in effect (the “Rules”). The arbitration
shall be held in New York, New York before a panel of three neutral and
impartial arbitrators, one of whom will be selected by the Indemnitor, the
second of whom will be selected by the Protected Partner, within thirty days of
receipt by respondent(s) of the demand for arbitration. The third arbitrator,
who will chair the arbitral tribunal, will be selected by the other two
arbitrators within thirty (30) days of the appointment of the second arbitrator.
If any party fails to timely appoint an arbitrator, or if the two
party-appointed arbitrators fail to timely agree on a third arbitrator, on the
request of any party such arbitrator shall be appointed by the AAA in accordance
with the listing, ranking and striking procedure in the Rules. Decisions of the
tribunal will be made by not less than a majority of the arbitrators comprising
such tribunal. The arbitration will be governed by the Federal Arbitration Act
(9 U.S.C. §§ 1 et seq.). The award shall be final and binding upon the parties
to the maximum extent permitted by law and shall be the sole and exclusive
remedy between the parties regarding any claims, counter-claims, issues or
accounting submitted to the arbitral tribunal. Arbitration under this
Section 3.2 will be conducted in accordance with the following provisions:

(i) The arbitration will be conducted in accordance with rules of procedure
adopted by the arbitrators to allow the parties to the Dispute to present
evidence and argument to the arbitrators;

(ii) Except as may be otherwise provided in this Agreement, the statutes of
limitations of the State of New York applicable to the commencement of a lawsuit
will apply to the commencement of an arbitration hereunder;

(iii) Upon the request of any party, the arbitrators shall order such discovery
(including third-party discovery) as the arbitrators determine to be reasonable
under the circumstances. The arbitrators will, however, impose reasonable
schedules and deadlines to ensure that discovery is conducted and concluded on a
timely basis and may impose sanctions on any party for abuse or delay of
discovery;

(iv) The arbitrators will, in all cases, as promptly as possible hold hearings
and reach a final determination with regard to the Dispute. A determination and
award of damages (if any) of the majority of the arbitrators, will be conclusive
and binding upon the parties to the maximum extent permitted by law. Such award
shall be in writing, and shall state the findings of fact and conclusions of law
on which it is based. Judgment upon any award rendered by the arbitrators shall
be final and binding on the parties and may be enforced by any court having
jurisdiction thereof; and

(v) By agreeing to arbitration, the parties do not intend to deprive any court
of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment
or other order in aid of arbitration proceedings and the enforcement of any
award. Without prejudice to such provisional remedies as may be available under
the jurisdiction of a court, the arbitral tribunal shall have

 

9



--------------------------------------------------------------------------------

full authority to grant provisional remedies or order the parties to request
that a court modify or vacate any temporary or preliminary relief issued by a
such court, and to award damages for the failure of any party to respect the
arbitral tribunal’s orders to that effect.

3.3 Each party unconditionally and irrevocably agrees to submit to the exclusive
jurisdiction of the state and Federal courts located in the State of New York,
County of New York (the “New York Courts”), for the purpose of any proceedings
in aid of arbitration and for pre-arbitral attachment or injunction, and to the
non-exclusive jurisdiction of the New York Courts for proceedings arising out of
or relating to the enforcement of any award or decision of the arbitrators duly
appointed under this Agreement. Each party unconditionally and irrevocably
waives any objections which they may have now or in the future to such
jurisdiction including without limitation objections by reason of lack of
personal jurisdiction, improper venue, or inconvenient forum. Each party further
agrees that any service of process or summons in connection with any such
dispute, litigation, action or proceeding may be served on it by mailing a copy
of such process or summons to it by registered mail return receipt requested or
by receipted courier service at its address set forth and in the manner provided
in Section 8 above, with such service deemed effective on proof of receipt. Each
party to this Agreement irrevocably waives the right to a trial by jury in any
proceeding in relation to any Dispute, and agrees to take any and all action
necessary or appropriate to affect such waiver.

3.4 Required Notices; Time for Payment. In the event that there has been a
breach of Article 2, the Partnership shall provide to each affected Protected
Partner notice of the transaction or event giving rise to such breach not later
than thirty (30) days after occurrence of a breach. As soon as reasonably
practicable after giving notice of breach, but in no event more than sixty
(60) days after occurrence of a breach, the Partnership shall be obligated to
(i) provide each Protected Partner with a detailed calculation of the amount of
such Protected Partner’s damage payment as determined under this Article 3, and
(ii) provide each such Protected Partner with such evidence or verification as
such Protected Partner may reasonably require as to the items necessary to
confirm the calculation of such amount. All payments required under this Article
3 to any Protected Partner shall be made in immediately available funds to such
Protected Partner on or before April 10 of the year following the year in which
the gain recognition event giving rise to such payment took place; provided
that, if the Protected Partner is required to make estimated tax payments that
would include such gain (taking into account all available safe harbors), the
Partnership shall make a payment in immediately available funds to the Protected
Partner on or before 5 days before the due date for such estimated tax payment
and such payment from the Partnership shall be in an amount that corresponds to
the amount of the estimated tax being paid by such Protected Partner at such
time. In the event of a payment made after the date required pursuant to this
Section 3.4, interest shall accrue on the aggregate amount required to be paid
from such date to the date of actual payment at a rate equal to the “prime rate”
of interest plus 4%, with the prime rate as published in the Wall Street Journal
(or if no longer published there, as announced by Citibank) effective as of the
date the payment is required to be made. In addition, if such late payment
results in late tax payment penalties (excluding interest) for such Protected
Partner or Indirect Owner, the payment shall include reimbursement for such
penalties plus an amount equal to the aggregate federal, state, and local tax on
income or Medicare taxes (including Section 1411 of the Code) payable by the
Protected Partner or an Indirect Owner as a result of the receipt of any payment
under this sentence.

 

10



--------------------------------------------------------------------------------

ARTICLE 4

AMENDMENT OF THIS AGREEMENT; WAIVER OF CERTAIN PROVISIONS;

APPROVAL OF CERTAIN TRANSACTIONS

4.1 Amendment. This Agreement may not be amended, directly or indirectly
(including by reason of a merger between either the Partnership or the REIT and
another entity) except by a written instrument signed by the REIT, the
Partnership, and each of the Protected Partners to be subject to such amendment,
except that the Partnership may amend Schedule 2.1(a) upon a person becoming a
Protected Partner as a result of a transfer of Units.

4.2 Waiver. Notwithstanding the foregoing, upon written request by the
Partnership, each Protected Partner, in its sole discretion, may waive the
payment of any damages that is otherwise payable to such Protected Partner
pursuant to Article 3 hereof. Such a waiver shall be effective only if obtained
in writing from the affected Protected Partner.

ARTICLE 5

PUT RIGHT

5.1 Right to Sell. At any time during the term of the Tax Protection Period, the
JV Entity shall, in accordance with the terms of its limited partnership
agreement, have the right and option (the “Put Right”), which may be exercised
by delivering written notice (the “Put Notice”) to the REIT, to require the REIT
to purchase from the JV Entity all, but not less than all, of the Contributor
Interests. If the Put Right is exercised, the JV Entity shall be obligated to
sell, and the REIT shall be obligated to purchase, on the Put Closing Date (as
defined below), all, but not less than all, of the Contributor Interests, on the
terms and conditions set forth in this Article 5.

5.2 Purchase Price. The aggregate consideration for the Contributor Interests
shall be the number of shares of common stock, $0.01 par value per share, of the
REIT (the “Common Stock”) equal to the sum of: (i) the number of shares of
Common Stock issuable as of the Put Closing Date upon the redemption of the
Units held by the Contributor in accordance with the provisions of the
Partnership Agreement (for purposes hereof, notwithstanding any restrictions
applicable to the redemption of such Units and assuming that such Units would be
redeemed in full for shares of Common Stock) plus (ii) an amount equal to the
quotient of (A) the fair market value of Lancaster Place as of the date the Put
Right Notice is delivered minus any indebtedness secured by Lancaster Place
(including any interest due thereon), divided by (B) the Share Price (as defined
below), rounded up to the nearest whole number. For purposes of the previous
sentence, the fair market value of Lancaster Place shall be determined by a
qualified, independent third party appraiser, having not less than ten
(10) years’ experience appraising properties similar in size and character to
Lancaster Place, which appraiser shall be mutually agreed upon by the JV Entity
and the REIT. For purposes hereof, “Share Price” means: (x) if the Put Closing
Date occurs on or after the IPO (as defined below), the average (rounded to two
decimal places) of the closing prices of the Common Stock as reported on the New
York Stock Exchange (or, if the Common Stock is then listed on a U.S. national
securities exchange other than the New York Stock Exchange, such other exchange)
for the twenty (20) trading days (or, if the Common Stock shall have been listed
on such exchange for fewer than twenty (20) trading days, such lesser number of
trading days) ending on and including the second (2nd) trading day prior to the
Put Closing Date; and (y) if the Put Closing Date occurs prior to the IPO, a
price per

 

11



--------------------------------------------------------------------------------

share equal to $8.15 (in each case, subject to appropriate adjustment for stock
splits, combinations, dividends and the like with respect to the Common Stock).
For purposes hereof, “IPO” means the consummation of the initial closing
(without regard for any closing of any associated “green shoe”) of the first
underwritten public offering of shares of the Common Stock registered under the
Securities Act of 1933, as amended, that occurs after the date hereof and in
conjunction with which shares of the Common Stock are listed for trading on the
New York Stock Exchange or other U.S. national securities exchange.

5.3 Tax-Free Reorganization Treatment. To the extent possible, the acquisition
by the REIT of the Contributor Interests pursuant to this Article 5 shall be
structured in a manner that will qualify as a reorganization within the meaning
of Code section 368(a)(1) (e.g., by a merger of the Contributor, which is
currently intended to be treated as a real estate investment trust under Code
section 856, into a wholly-owned subsidiary of the REIT) and that will permit
the owners of the Contributor Interests to qualify for non-recognition of gain
under Code section 354 and that will not (regardless of whether the acquisition
qualifies as a reorganization) result in a distribution or deemed distribution
by the Contributor to its shareholders subject to Code section 897(h)(1).

5.4 Transfer Documents. The JV Entity and the REIT agree that they shall enter
into a contribution agreement and other transaction documents (collectively, the
“Transaction Documents”) containing substantially similar terms, conditions,
representations and warranties as those contained in the Contribution Agreement
and the ancillary documents contemplated thereby in order to effect any
transaction resulting from the JV Entity exercising the Put Right, as adjusted
to include customary representations, warranties and opinions to reflect that
the Contributor is a real estate investment trust for federal income tax
purposes and will be acquired by the REIT in a tax-deferred “reorganization”
(including, without limitation, representations and opinions regarding the
Contributor’s qualification as a “domestically controlled qualified investment
entity” under Code section 897(h) and the qualification of the acquisition of
the Contributor Interests as a “reorganization” under Code section 368(a)(1)).

5.5 Closing. The closing of the purchase and sale of the Put Securities (the
“Put Closing”) shall take place at the offices of Davies Ward Phillips &
Vineberg LLP, 900 Third Avenue, 24th Floor, New York, New York 10022, or such
other mutually agreed upon location, upon a date to be mutually agreed, but in
no event later than the date that is ninety (90) days after delivery of the Put
Notice (the “Put Closing Date”).

ARTICLE 6

MISCELLANEOUS

6.1 Additional Actions and Documents. Each of the parties hereto hereby agrees
to take or cause to be taken such further actions, to execute, deliver, and file
or cause to be executed, delivered and filed such further documents, and will
obtain such consents, as may be necessary or as may be reasonably requested in
order to fully effectuate the purposes, terms and conditions of this Agreement.

6.2 Assignment. No party hereto shall assign its or his rights or obligations
under this Agreement, in whole or in part, except by operation of law, without
the prior written consent of the other parties hereto, and any such assignment
contrary to the terms hereof shall be null and void and of no force and effect.

 

12



--------------------------------------------------------------------------------

6.3 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Protected Partners and their respective successors and
permitted assigns, whether so expressed or not. This Agreement shall be binding
upon the REIT, the Partnership, and any entity that is a direct or indirect
successor, whether by merger, transfer, spin-off or otherwise, to all or
substantially all of the assets of either the REIT or the Partnership (or any
prior successor thereto as set forth in the preceding portion of this sentence),
provided that none of the foregoing shall result in the release of liability of
the REIT and the Partnership hereunder. The REIT and the Partnership covenant
with and for the benefit of the Protected Partners not to undertake any transfer
of all or substantially all of the assets of either entity (whether by merger,
transfer, spin-off or otherwise) unless the transferee has acknowledged in
writing and agreed in writing to be bound by this Agreement, provided that the
foregoing shall not be deemed to permit any transaction otherwise prohibited by
this Agreement.

6.4 Modification; Waiver. No failure or delay on the part of any party hereto in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereunder are cumulative
and not exclusive of any rights or remedies which they would otherwise have. No
modification or waiver of any provision of this Agreement, nor consent to any
departure by any party therefrom, shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any party in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.

6.5 Representations and Warranties Regarding Authority; Noncontravention. Each
of the REIT and the Partnership has the requisite corporate or other (as the
case may be) power and authority to enter into this Agreement and to perform its
respective obligations hereunder. The execution and delivery of this Agreement
by each of the REIT and the Partnership and the performance of each of its
respective obligations hereunder have been duly authorized by all necessary
corporate, partnership, or other (as the case may be) action on the part of each
of the REIT and the Partnership. This Agreement has been duly executed and
delivered by each of the REIT and the Partnership and constitutes a valid and
binding obligation of each of the REIT and the Partnership, enforceable against
each of the REIT and the Partnership in accordance with its terms, except as
such enforcement may be limited by (i) applicable bankruptcy or insolvency laws
(or other laws affecting creditors’ rights generally) or (ii) general principles
of equity. The execution and delivery of this Agreement by each of the REIT and
the Partnership do not, and the performance by each of its respective
obligations hereunder will not, conflict with, or result in any violation of
(i) the Partnership Agreement or (ii) any other agreement applicable to the REIT
and/or the Partnership, other than, in the case of clause (ii), any such
conflicts or violations that would not materially adversely affect the
performance by the Partnership and the REIT of their obligations hereunder.

 

13



--------------------------------------------------------------------------------

6.6 Captions. The Article and Section headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

6.7 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made as of
the date delivered, mailed or transmitted, and shall be effective upon receipt,
if delivered personally, mailed by registered or certified mail (postage
prepaid, return receipt requested) to the parties at the following addresses (or
at such other address for a party as shall be specified by like changes of
address) or sent by electronic transmission to the telecopier number specified
below:

 

  (i) if to the Partnership or the REIT, to:

Landmark Apartment Trust of America, Inc.

4901 Dickens Road, Suite 101

Richmond, Virginia 23230

Attn: Stanley J. Olander, Jr.

Fax: (804) 244-0199

Email: jolander@atareit.com

 

  (ii) if to a Protected Partner, to the address on file with the Partnership
and in all events to:

Goulston & Storrs PC

Attn: Yaacov Gross

750 Third Avenue, 22nd Floor

New York, New York 10017

 

  (iii) If to OPT, to

2304115 Ontario Inc.

c/o OPTrust Realty Inc.

1 Adelaide Street East, Suite 1200

Toronto, Ontario, Canada M5C-3A7

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be hand delivered,
sent, mailed, telecopied or telexed in the manner described above, or which
shall be delivered to a telegraph company, shall be deemed sufficiently given,
served, sent, received or delivered for all purposes at such time as it is
delivered to the addressee (with the return receipt, the delivery receipt, or
(with respect to a telecopy or telex) the answerback being deemed conclusive,
but not exclusive, evidence of such delivery) or at such time as delivery is
refused by the addressee upon presentation.

 

14



--------------------------------------------------------------------------------

6.8 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and each of which
shall be deemed an original.

6.9 Governing Law. The interpretation and construction of this Agreement, and
all matters relating thereto, shall be governed by the laws of New York, without
regard to the choice of law provisions thereof.

6.10 Consent to Jurisdiction; Enforceability.

(a) This Agreement and the duties and obligations of the parties hereunder shall
be enforceable against any of the parties in the courts of New York, New York.
For such purpose, each party hereto and the Protected Partners hereby
irrevocably submits to the nonexclusive jurisdiction of such courts and agrees
that all claims in respect of this Agreement may be heard and determined in any
of such courts.

(b) Each party hereto hereby irrevocably agrees that a final judgment of any of
the courts specified above in any action or proceeding relating to this
Agreement shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.

6.11 Severability. If any part of any provision of this Agreement shall be
invalid or unenforceable in any respect, such part shall be ineffective to the
extent of such invalidity or unenforceability only, without in any way affecting
the remaining parts of such provision or the remaining provisions of this
Agreement.

6.12 Costs of Disputes. Except as otherwise expressly set forth in this
Agreement, the nonprevailing party in any dispute arising hereunder shall bear
and pay the costs and expenses (including, without threshold, reasonable
attorneys’ fees and expenses) incurred by the prevailing party or parties in
connection with resolving such dispute.

6.13 Enforcement by Protected Partners. The Protected Partners and their
Indirect Owners are the beneficiaries of this Agreement and shall be able to
enforce this Agreement as they were parties to this Agreement.

6.14 Term. The term of this Agreement shall extend from the date hereof until
such time as the applicable statute of limitations bars a claim by the Internal
Revenue Service or relevant state or local tax authority for a tax otherwise
indemnifiable under this Agreement.

6.15 Other. When a reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement, unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without limitation.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the REIT, the Partnership and the Contributor have caused
this Agreement to be signed by their respective officers, general partners, or
delegates thereunto duly authorized all as of the date first written above.

 

LANDMARK APARTMENT TRUST OF AMERICA, INC., a Maryland corporation By:   /s/
Stanley J. Olander Name:   Stanley J. Olander Title:   Chief Executive Officer
LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, L.P., a Virginia limited
partnership By: Landmark Apartment Trust of America, Inc., a Maryland
corporation, its General Partner By:   /s/ Stanley J. Olander Name:   Stanley J.
Olander Title:   Chief Executive Officer

 

Signature to Tax Protection Agreement



--------------------------------------------------------------------------------

ELCO LR OPT II REIT LP   By: Elco LR OPT II REIT GP LLC,its general partner  
By:   /s/ Joseph Lubeck   Name:   Joseph Lubeck  

Title:

  Authorized Representative ELCO LR OPT II LP   By: ELCO GP OPT II LLC, its
general partner   By:   /s/ Joseph Lubeck   Name:   Joseph Lubeck   Title:  
Authorized Representative

 

Signature to Tax Protection Agreement



--------------------------------------------------------------------------------

SCHEDULES TO THE TAX PROTECTION AGREEMENT

 

Schedule 2.1(a)    List of Protected Partners

Schedule 2.1(b)

Schedule 2.1(c)

  

Gain Limitation Properties and Section 704(c) Value

Protection Percentage



--------------------------------------------------------------------------------

Schedule 2.1(a)

List of Protected Partners

Elco LR OPT II REIT LP



--------------------------------------------------------------------------------

Schedule 2.1(b)

Gain Limitation Properties, Protected Gain and

Section 704(c) Value

 

Name of Gain Limitation Property

   Protected Gain      Section 704(c) Value  

Contract to buy Lexington on the Green

   $ 3,153,544.70       $ 3,153,544.70   

Contract to buy Caveness Farms

   $ 3,153,544.70       $ 3,153,544.70   



--------------------------------------------------------------------------------

Schedule 2.1(c)

Protection Percentage

 

Closing date through 1 year anniversary

     100 % 

day after 1 year anniversary through 2 year anniversary

     85.71 % 

day after 2 year anniversary through 3 year anniversary

     71.43 % 

day after 3 year anniversary through 4 year anniversary

     57.14 % 

day after 4 year anniversary through 5 year anniversary

     42.86 % 

day after 5 year anniversary through 6 year anniversary

     28.57 % 

day after 6 year anniversary through 7 year anniversary

     14.29 % 